                                                                                           7/9/2021


                                                                                         mbe rge r@ s e yfa rth.c om
                                                                                                T (212) 218-3336

                                                                                              www.s e yfarth.c om



J uly 8, 2021

VIA ECF

Hon. Ana lisa Torre s
U.S . Dis trict J udge
U.S . Dis trict Court for the S outhe rn Dis trict of Ne w York
500 P e a rl S tree t, Courtroom 15D
Ne w York, NY 10007

Re :    Swartz v. 93 Bowery Holdings LLC,
        Civil Ac tio n No .: 1:21-c v-04068-AT (S .D.N.Y.)

De a r J udge Torre s :

         This office re pre se nts De fe ndant 93 Bowe ry Holdings LLC (“De fenda nt”) in the
a bove -re fe re nce d ma tte r. We write , with the cons e nt of P la intiff Hele n S wa rtz (“P laintiff”),
to re s pe ctfully reque s t tha t the Court: (1) a djourn the Initial P re trial Confe re nce pre se ntly
s che dule d for J uly 27, 2020 by 30 da ys ; a nd (2) gra nt a corre s ponding e xte nsion of the
de a dline to file pre-confe re nce s ubmis s ions .

         By wa y of ba ckground, P la intiff comme nce d this a ction on or a bout Ma y 6, 2021.
(ECF No. 1.) On Ma y 18, 2021, the Court se t the Initial P re tria l Confe rence for July 7,
2021. (ECF No. 6.) On Ma y 20, 2021, the Court gra nte d P laintiff’s re que s t to a djourn the
Initial P re trial Confere nce until a fter s ervice wa s pe rfe cte d on De fe ndant and s che dule d
the Confe re nce for July 27, 2021. (ECF No. 10.) On J une 28, 2021, De fe nda nt filed a
re que s t to e xte nd its re s ponsive ple ading dea dline to J uly 28, 2021 to give its re ce ntly
re taine d couns el time to inve s tiga te the alle ga tions in the Complaint, a nd for the partie s
to e xplore a pote ntial non-litiga ted re s olution of this ma tte r. (ECF No. 13.)

          This is De fenda nt’s firs t re que s t for a n a djournme nt of the Initial P re trial
Confe re nce a nd the corre s ponding dea dline to file pre-confere nce s ubmis s ions .
De fe nda nt is re que s ting this a djournme nt s o tha t the Initial P re trial Confere nce occurs
a fte r its re s ponsive ple a ding de a dline s o tha t the pa rtie s ha ve an opportunity to e xplore
the potential for a non-litiga te d re s olution of this ma tte r. We ha ve communica te d with
couns el for P laintiff, who cons e nts to this re que s t.

      We re spe ctfully s ubmit this reque s t in good fa ith a nd not to ca us e undue dela y.
The gra nting of this a pplica tion will not impa ct a ny other pre s e ntly s chedule d de a dline s .
We tha nk the Court for its time a nd a tte ntion to this ma tte r.
